DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/17/2022 has been entered.  
4.	Currently claims 1, 2, 4 and 6-20 have been amended; new claims 21 and 22 have been added. Therefore, claims 1-22 are pending in this application.   
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-22 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category, for example, a system or a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The current claims recite a judicial exception, namely an abstract idea, as shown below:
— 	Considering claim 1, the following claimed limitations recite an abstract idea:  
receiving a first user file including an evaluator account associated with a first evaluator, a second user file including an evaluator account associated with a second evaluator, an administrator user level, an evaluator user level associated with the first evaluator, and an evaluator user level associated with the second evaluator; receiving a keyword file, a category file and a performance ratings file; receiving a survey framework for a formative feedback evaluation, the survey framework including formatted questions; receiving a first message including evaluatee bibliographical information, a procedure to be performed, a location of the procedure to be performed, and performance evaluation criteria and information associated with the first evaluator; appending the survey framework based on the first message, wherein the survey framework is modified 
to include information associated with the first evaluator, administrator user level, user level of the first evaluator, evaluatee bibliographic information, procedure to be performed, location of the procedure to be performed, performance evaluation criteria, keywords, categories, and performance ratings from the files associated with the evaluatee based on the information included in the first message; delivering the survey framework appended based on the first message; receiving a first survey file corresponding to a first evaluation associated with a learning encounter, wherein the first evaluation information corresponding to the first evaluator observing and documenting performance of the evaluatee demonstrating the procedure to be performed during the learning encounter using the performance criteria, the keywords, the categories, and the performance ratings embedded in the survey framework appended based on the first
message; receiving a second message including the evaluatee bibliographical information, the procedure to be performed, the location of the procedure to be performed, the performance evaluation criteria, and information associated with a second evaluator; appending the survey framework based on the second message, wherein the survey framework is modified to include account information associated with the second evaluator, the administrator user level, user level of the second evaluator, the evaluatee bibliographic information, the procedure to be performed, the location in which the procedure is to be performed, the performance evaluation criteria, the keywords, the categories, and the performance ratings from the files associated with the evaluatee based on the information included in the second message; delivering the survey framework appended based on the second message; receiving a second survey file corresponding to a second evaluation associated with the learning encounter, wherein the second evaluation is generated based on the second evaluator observing and documenting performance of the evaluatee demonstrating the procedure to be performed during the learning encounter using the performance criteria, the keywords, the categories, and the performance ratings embedded in the survey framework appended based on the second message; saving the first survey file and the second survey file; and receiving a third message including feedback information created by collating and analyzing the first survey file and the second survey file.

— 	Considering claim 13, the following claimed limitations recite an abstract idea: 
receiving a user file, the user file including an evaluator account associated
with a first evaluator, an evaluator account associated with a second evaluator, an administrator user level, an evaluator user level associated with the first evaluator,
and an evaluator user level associated with the second evaluator; receiving a keyword file, a category file and a performance ratings file; receiving a survey framework for a formative feedback evaluation, the survey framework including formatted questions; receiving a first message from a first evaluator, the first message including evaluatee  bibliographical information, a procedure to be performed, a location of the procedure to be performed, performance evaluation criteria, and information associated with the first evaluator; appending the survey framework based on the first message, wherein the survey framework is modified to include information associated with the first evaluator, evaluatee bibliographic information, keywords, categories, and performance ratings based on the user file, the keyword file, the category file, and performance ratings file; [sending] the survey framework appended based on the first message; receiving a first survey file corresponding to a first evaluation associated with a learning encounter, wherein the first evaluation information corresponds to the first evaluator observing and documenting performance of the evaluatee demonstrating the procedure to be performed during the learning encounter using the performance criteria, the keywords, the categories, and the performance ratings embedded in the survey framework appended based on the first message; receiving a second message from a second evaluator, the second message including the evaluatee bibliographical information, the procedure to be performed, the location of the procedure to be performed, the performance evaluation criteria, and information associated with the second evaluator; appending the survey framework based on the second message, wherein the survey framework is modified to include information associated with the second evaluator, the evaluatee bibliographic information, the keywords, the categories, and the performance ratings based on the user file, the keyword file, the category file, and the performance ratings file received from the administrator; [sending] the survey framework appended based on the second message to the second evaluator; receiving a second survey file corresponding to a second evaluation associated with the learning encounter, wherein the second evaluation information corresponds to the second evaluator observing and documenting performance of the evaluatee demonstrating the procedure to be performed during the learning encounter using the performance criteria, the keywords, the categories, and the performance ratings embedded in the survey framework appended based on the second message; saving the first survey file and the second survey file; and receiving a third message including feedback information created by collating and analyzing the first survey file and the second survey file.

Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, or an evaluation.   
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements, wherein a server, a computer, a processor, a memory, a database, etc., are utilized to facilitate the process of: receiving or collecting data (“receiving, with a formative feedback server, a user file including an evaluator account, an administrator user level . . . a location of the procedure to be performed, performance evaluation criteria, and information associated with the first evaluator”); appending data (“appending, with the formative feedback server, the survey framework based on the first message  . . . and performance ratings from files associated with the evaluatee based on the information included in the first message”); delivering output/information (“delivering, from the formative feedback server to the first evaluator computer, the survey framework appended based on the first message”); collecting further data (“receiving, with the formative feedback server from the first evaluator computer, a first survey app file . . . receiving, with the formative feedback server from a second evaluator computer, a second message including the evaluatee bibliographical information . . . and information associated with a second evaluator”); appending data (“appending, with the formative feedback server, the survey framework based on the second message . . . the files associated with the evaluatee based on the information included in the second message”); delivering data (“delivering, from the formative feedback server to the second evaluator computer, the survey framework appended based on the second message”); collecting data (“receiving, with the formative feedback server from the second evaluator computer, a second survey app file . . .   and the performance ratings embedded in the survey framework appended based on the second message”); saving data (“saving, by the formative feedback server, the first survey app file and the second survey app file”); collecting further data (“receiving, with the formative feedback server from a formative feedback dashboard computer, a third message including feedback information created by collating and analyzing the first survey app file and the second survey app file”), etc. (e.g. see claim 1).  
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Particularly, the claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. see part of the discussion presented under the second prong, which indicates the functions that the additional elements are serving to perform). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a system that implements a conventional client-server arrangement, wherein conventional computing devices communicate with a server over a conventional communication network (e.g. the Internet); and thereby the system allows various individuals (e.g. an administrator, an evaluator, etc.) to perform one or more tasks according to their roles; such as creating user accounts, establishing assessments, monitoring performance, etc. (e.g. see the specification: [0041] to [0046]).
In addition, it is a well-known, routine and conventional activity to utilize the conventional computer technology to facilitate the process of: generating one or more survey/evaluation forms; distributing the evaluation form(s) to one or more authorized individuals; and allowing the authorized individual(s) to evaluate a user(s), etc. (e.g. see US 2008/0126172; US 2003/0101091; US 6,754,874). It is further worth to note that the use of unindexed (i.e. non-indexed) sites or URLs is also directed to a well-known, old and conventional technology (e.g. see US 2003/0126136; US 2002/0065857); and wherein such implementation inherently provides data protection since most search engines cannot readily access non-indexed sites. 
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
Note that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-12 and 14-22). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 
►	Applicant’s arguments directed to section §101 have been fully considered (the response filed on 06/17/2022, which includes the arguments filed on 06/06/2022). However, the arguments are not persuasive. 
(a)	Applicant argues, 
Applicants amended independent claims 1 and 13 as well as dependent claims 2, 4, 6-12, 14-20 and added new claims 21 and 22 . . .  
Support for the above amendments can be found throughout the originally-filed specification. No new matter is added . . . 
Claims 1-20 have been rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 
By this Amendment, Applicants have amended the claims to clarify the subject matter therein. Applicants respectfully submit that claims 1-20 presently recite patentable subject matter under 35 U.S.C. § 101. 
The Office Action asserts "the current claims recite a judicial exception, namely an abstract idea." Office Action, p. 3 . . . 
The currently pending claims cannot be considered to be directed to the abstract idea of a single evaluation (within a single machine). Instead, the claimed invention requires multiple evaluations (from multiple evaluators) for a single evaluation instance that is then communicated via a plurality of devices (the first evaluator computer, the second evaluator computer, and the formative feedback server). 
In other words, to the extent that the claims involve an over-generalized concept of an evaluation, the currently pending claims actually recite patent-eligible subject matter. Therefore, the appropriate standard to consider is set forth in M.P.E.P. § 2106.04 (ll)(A)(l) . . . 
In this case, while the currently pending claim may be based on the over-generalized concept of an evaluation, the claim does not merely recite an evaluation. Instead, the claims recite numerous different messages including different information that are transmitted between a plurality of different devices such that it is possible to combine various selected pieces of information to create feedback information. The claims do not recite an evaluation nor can the claims be abstracted to an overgeneralized concept of an evaluation. Any such claim construction would result in "describing the claims at such a high level of abstraction and untethered from the language of the claims [such that claim construction would] all but ensures that the exceptions to §101 swallow the rule" . . . 

	However, the Office respectfully disagrees with the above arguments at least for the following reasons: 
	Firstly, Applicant appears to assume that the current claimed invention is beyond an abstract idea since “the claimed invention requires multiple evaluations (from multiple evaluators) for a single evaluation instance that is then communicated via a plurality of device”. Applicant has also cited the MPEP, namely MPEP 2106.04 (II) (A)(1), to support the above assumption.
However, the number of individuals and/or devices utilized to evaluate a single evaluation instance—or multiple evaluation instances—does not necessarily demonstrate that the claimed invention is beyond an abstract idea. For instance, multiple evaluators (e.g. a teaching assistant, and a teacher, etc.) may evaluate, using a pen and paper, a single task that a student has submitted (or multiple tasks that the same student—or multiple students—submitted). The above simple test indicates that the claimed process can be performed by a human using a ped and paper; and therefore, it fails to amount to “significantly more” than an abstract idea. 
Secondly, the evaluators may also utilize the conventional computer/Internet technology—as a tool—to  facilitate such evaluation process. For instance, when the evaluators—and/or the evaluatees—are at different locations, they utilize the conventional Internet technology to receive, process and send information (e.g. one or more documents, etc.); and thereby, the evaluation process is accomplished electronically. However, such use of the conventional computer/Internet technology does not necessarily indicate that the claimed invention is beyond an abstract idea. This is because the computer elements utilized (e.g. each user’s device, one or more servers, the communication network, etc.) do not impose meaningful limits on practicing the abstract idea (e.g. the claimed invention does not provide an improvement over the relevant existing technology). Moreover, when each of the current claims is considered as a whole, none of them implements an element—or a combination of elements—that is directed to an inventive concept; and therefore, the current claimed invention fails to amount to “significantly more” than an abstract idea.    
	Thus, at least for the reasons above, Applicant’s argument fails to negate the findings established under section §101. 
(b)	Applicant further argues, 
The Office Action identifies various "additional elements" that allegedly "fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application . . . 
First, it is noted that if any subsequent Office Action intends to consider similar elements as the identified "additional elements", the currently pending claims have been amended to clearly require different devices perform different operations and the different operations are performed on various messages that include different information. In other words, when the amended claims are considered as a whole, the resulting method amounts to significantly more than an evaluation within a single device. 
Moreover, the currently pending claims improve the functioning of the evaluation technology and technical field associated with evaluation. For example, the originally filed specification discloses that the features set forth in the claims provide an improvement over other systems because it allows multiple evaluators to independently perform an evaluation of a single evaluation instance using a survey application framework that results in maximum security of the transmitted information while preventing any device outside of the formative feedback server from accessing identifying information associated with the evaluation instance (which prevents undesired alteration of the information after submission). See paragraphs [0050-0051] of the originally filed specification. 
Therefore, Applicants respectfully submit that one of ordinary skill in the art would readily recognize that features of the currently pending claims are specific implementations to a solution to a problem in the evaluation art. In addition, Applicants submit that the specification provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement as required by M.P.E.P. § 2106.05 . . .

However, the Office respectfully disagrees with the above arguments at least for the following reasons: 
Firstly, the use of “different devices [to] perform different devices perform different operations and the different operations are performed on various messages that include different information” does not necessarily demonstrate that such implementation is “significantly more” than an abstract idea. Particularly, it is part of the conventional computer/Internet technology to utilize different devices to perform the same or different operation(s) on one or more content items (e.g. items involving the same—or different—information). Accordingly, emphasizing such process directed to the conventional computer/Internet technology does not necessarily demonstrate that the current claimed invention is “significantly more” than an abstract idea. 
Applicant further asserts that “when the amended claims are considered as a whole, the resulting method amounts to significantly more than an evaluation within a single device” (emphasis added). Although, the eligibility test requires determining whether the claim(s) as a whole amounts to “significantly more” than an abstract idea, this does not necessarily mean that performing the evaluation process using multiple devices—as opposed to a single device—amounts to “significantly more” than an abstract idea. Particularly, the number of devices utilized to perform the evaluation process does not necessarily render the claim(s) to be beyond an abstract idea. Consequently, Applicant’s arguments are not persuasive.  
Secondly, none of the current claims implements an element, or a combination of elements, that provides an improvement over the relevant existing technology. Applicant is referring to part of the disclosure ([0050] to [0051]) to substantiate the assertion that “the claims provide an improvement over other systems because it allows multiple evaluators to independently perform an evaluation of a single evaluation instance using a survey application framework that results in maximum security of the transmitted information while preventing any device outside of the formative feedback server from accessing identifying information associated with the evaluation instance (which prevents undesired alteration of the information after submission)”      
However, the above does not necessarily constitute a technological improvement over the relevant existing technology. First of all, the process of allowing multiple evaluators (e.g. a teaching assistant, a teacher) to independently perform an evaluation of a single evaluation (e.g. evaluation of a document that a student submitted) does not indicate an improvement over the relevant existing technology since such process is already part of the conventional computer/Internet technology. Similarly, implementing a security feature that is well-known in the art does not necessarily imply that the claimed invention is providing an improvement over the relevant existing technology. Moreover, except for generalizing that “the currently pending claims are specific implementations to a solution to a problem in the evaluation art”, Applicant has not identified a technological feature(s) from any of the current claims that allegedly provides a technical solution to a technical problem (if any) that the conventional technology fails solve. Consequently, Applicant’s arguments are not persuasive.   
It is worth to note that the newly added claims (claims 21 and 22) also fail to be beyond an abstract idea since each of these claims is directed to a further abstract idea, and/or a conventional computer element(s) utilized to facilitate the abstract idea. 
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea.  
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715